May 13, 2011


Mr. Thomas R. Phillips
Baker Botts L.L.P.
98 San Jacinto Center, Suite 1500
Austin, TX 78701

Mr. David M. Gunn
Beck, Redden & Secrest, L.L.P.
One Houston Center
1221 McKinney Street, Suite 4500
Houston, TX 77010-2010
Ms. Pamela Stanton Baron
Attorney at Law
P.O. Box 5573
Austin, TX 78763

Mr. Timothy Patton
Timothy Patton, PC
11 Lynn Batts Lane,  Suite 120
San Antonio, TX 78218

RE:   Case Number:  09-0399
      Court of Appeals Number:  04-06-00478-CV
      Trial Court Number:  4,091

Style:      BP AMERICA PRODUCTION COMPANY, ATLANTIC RICHFIELD COMPANY AND
      VASTAR RESOURCES, INC.
      v.
      STANLEY G. MARSHALL, JR., ROBERT RAY MARSHALL, CATHERINE IRENE
      MARSHALL F/K/A CATHERINE I.M. HASHMI, AND MARGARET ANN MARSHALL F/K/A
      MARGARET A.M. JEFFUS, BY AND THROUGH DAVID JEFFUS, AS INDEPENDENT
      EXECUTOR OF THE ESTATE OF MARGARET MARSHALL

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov  or  call  (512)463-1312  ext.  41367.   (Justice
Green not sitting)


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk


Enclosure
|cc:|Mr. Keith E. Hottle   |
|   |Mr. Richard G. Morales|
|   |Jr.                   |
|   |Ms. Dora Ramos        |
|   |Mr. Everard A.        |
|   |Marseglia Jr.         |
|   |Mr. Dee J. Kelly      |
|   |Ms. Mary A. Keeney    |